MR. JUSTICE KELLEY
delivered the opinion of the Court.
The petitioner seeks relief in the nature of prohibition pursuant to C.A.R. 21. The petitioner was divorced from his wife in 1972 in Minnesota. Shortly thereafter, a petition for support, pursuant to the Uniform Reciprocal Enforcement of Support Act, initiated by the petitioner’s former wife, was docketed in Adams County District Court. On January 22, *2291973, that court entered a support order and continued its jurisdiction over the proceedings.
The petitioner made his payments sporadically, and in January, 1977, his former wife filed another support petition in the Arapahoe County District Court. The papers filed with the petition indicated that a prior reciprocal enforcement of support petition was pending in Adams County.
On advice of counsel, the petitioner began making support payments pursuant to the original reciprocal order. The petitioner filed a motion to dismiss the proceeding in Arapahoe county on the grounds that the Adams County District Court still had exclusive jurisdiction of the matter. The respondent, the Honorable Richard Greene, refused to dismiss the proceeding on March 3, 1977, and the petitioner filed this original proceeding on March 24. We issued a rule to show cause. In the answer to the rule, the respondent said that he had continued the action until April 21, 1977, in order for the district attorneys for the respective counties to decide which district would assume jurisdiction of the matter. We now discharge the rule.
The petitioner argued that, if the respondent did not dismiss the action in Arapahoe County, the petitioner would be faced with the burden of defending the same action in two different places. This issue is now moot because, on April 28, 1977, the respondent, at the request of the Arapahoe County District Attorney, dismissed the action pending in Arapahoe County.
The rule is discharged.
MR. JUSTICE ERICKSON does not participate.